Citation Nr: 0623385	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-09 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability, as secondary to service-connected bilateral 
plantar fasciitis and metatarsalgia.  

2.  Entitlement to service connection for a bilateral knee 
disability, as secondary to service-connected bilateral 
plantar fasciitis and metatarsalgia.

3.  Entitlement to an increased rating for bilateral plantar 
fasciitis and metatarsalgia, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from October 1997 
to March 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Des Moines, Iowa.                   

In March 2006, after the issuance of the last supplemental 
statement of the case, the appellant submitted a letter 
directly to the Board without a waiver of RO consideration.  
See 38 C.F.R. § 20.1304(c).  Upon review of the additionally 
submitted evidence, the Board finds that it is duplicative of 
evidence previously assembled.  The Board therefore finds 
that the appellant is not prejudiced by the Board proceeding 
to the merits of the claims.  See 38 C.F.R. § 20.1102 (2005).  


FINDINGS OF FACT

1.  The medical evidence of record shows that the appellant's 
bilateral hip disability, diagnosed as hyperextensibility 
syndrome of the hips, has been aggravated by the service-
connected bilateral plantar fasciitis and metatarsalgia.  

2.  The medical evidence of record shows that the appellant's 
bilateral knee disability, diagnosed as hyperextensibility 
syndrome of the knees, has been aggravated by the service-
connected bilateral plantar fasciitis and metatarsalgia.

3.  The appellant's bilateral foot disability is manifested 
by chronic pain, fallen arches, and notable pronation in both 
feet; the appellant wears orthopedic arch supports.    


CONCLUSIONS OF LAW

1.  Hyperextensibility syndrome of the hips is secondary to 
the appellant's service-connected bilateral plantar fasciitis 
and metatarsalgia.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.310(a) (2005).    

2.  Hyperextensibility syndrome of the knees is secondary to 
the appellant's service-connected bilateral plantar fasciitis 
and metatarsalgia.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.310(a) (2005).  

3.  The criteria for a 20 percent rating, but no greater, for 
bilateral plantar fasciitis and metatarsalgia are met.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5284 (2005).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  However, 
given that the Board's decision below amounts to a grant of 
the benefits sought by the appellant on appeal, the Board 
finds that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran are to be avoided).  
Under the circumstances in this 


case, the Board concludes that, if there has been any 
noncompliance with the VCAA, such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See ATD Corp v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 

A.  Factual Background

By an August 2000 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
bilateral plantar fasciitis and metatarsalgia.

In April 2005, the appellant testified, via a 
videoconference, before the Board.  At that time, she 
testified that due to her service-connected bilateral foot 
disability, she had developed bilateral hip and knee 
disabilities.  Specifically, the appellant stated that 
because the arches in her feet had fallen, she walked with 
abnormal movements which caused her to develop chronic pain 
in her hips and knees.

In May 2002, the appellant underwent a VA examination.  Upon 
physical examination of the appellant's knees, there was no 
joint effusion, redness, or pain with palpation.  The 
examining physician stated that he was able to straighten 
both knees fully.  There was some mild crepitus noted in the 
right knee but none noted in the left knee.  There was no 
anterior/posterior instability noted in either knee, and 
there was no lateral instability noted in either knee.  In 
regard to the appellant's hips, the appellant was able to 
flex the hip to 125 degrees without stretching or pain.  The 
examiner indicated that he could abduct the hip to 45 degrees 
on both sides without any difficulty.  Internal rotation was 
to 40 degrees and external rotation was to 60 degrees, which 
were both normal.  According to the examiner, pelvic films 
were obtained in June 2001 and they revealed normal alignment 
without any structural abnormalities.  Following the 
examination, in regard to the question as to whether the 
appellant's bilateral hip and knee pain was related to her 
service-connected bilateral foot disability, the examiner 
stated that although the appellant had noted increasing hip 
and knee pain, he found little abnormality upon the current 
examination in those areas.  According to the examiner, it 
was worse with standing.  The examiner noted that there were 
two potential links between the appellant's feet and other 
joints.  First, the structural stress presented on the body 
by the feet had 


caused degeneration of the knees and hips.  The examiner 
stated that he did not feel that that was a likely scenario.  
According to the examiner, while degeneration of any single 
joint could cause subsequent degeneration of other joints, 
the locations of the other joints were less consistent.  The 
examiner indicated that "if anything," the appellant's 
chronic feet difficulty would encourage her to stay off her 
feet and decrease the activities that would stress those 
joints (such as running, racquetball, etc.).  Therefore, the 
examiner indicated that "if anything," the appellant's feet 
condition should have decreased the stress on her knees and 
hips.  Thus, the examiner opined that "linkage was less 
likely than not."  According to the examiner, the other 
alternative was that the appellant had a single condition 
which would explain the feet, knee, and hip findings.  The 
examiner stated that the appellant did "not have a diagnosis 
for her feet condition at [that] time" and, as such, he was 
"unable to make [that] link."  The examiner opined that it 
was easily within the realm of possibility that there was a 
single disorder causing all of the above complaints.      

VA Medical Center (VAMC) outpatient treatment records, from 
June 2001 to September 2002, show that in June 2002, it was 
indicated that according to a May 2002 VA examination report, 
the appellant had a positive antinuclear antibody (ANA) and 
should undergo a rheumatology consultation.  The records show 
that in September 2002, the appellant underwent a 
rheumatology examination which was conducted by two VA 
physicians.  The VA physicians stated that the appellant had 
polyarthralgia involving the feet, knees, hips, back, and 
shoulders since "boot camp" four years ago.  They reported 
that although the appellant's symptoms had not progressively 
worsened, the symptoms were present for most of the day.  The 
appellant denied joint swelling, oral ulcers, eye pain or 
redness, alopecia, pleurisy, dyspnea, abdominal pain, 
hematuria, change in bowel habits, numbness, tingling, and 
muscle weakness in the extremities.  Upon physical 
examination of the musculoskeletal system, there was no 
swelling, erythema, increased warmth, tenderness, or 
limitation of motion on joint examination.  There was 20 
degrees of hyperextension of the appellant's fingers, 120 
degrees of external rotation of the shoulders, and five to 10 
degrees of hyperextension of the knees.  The VA examiners 
noted that radiologic studies of the appellant's lumbosacral 
spine, hips, 


knees, feet, and shoulders, taken from 1997 to 2000, were 
reviewed and no abnormalities were noted.  Following the 
physical examination and a review of the appellant's x-rays, 
the VA examiners diagnosed polyarthralgia.  They indicated 
that there was an association with polyarthralgia and a 
hyperextensibility syndrome, which the appellant appeared to 
have.  According to the VA examiners, it was unlikely that 
the appellant's symptoms were related to an underlying 
connective tissue disease, such as systemic lupus 
erythematosus (SLE), as there were no other features such as 
oral ulcers, malar or discoid rash, photosensitivity, 
serositis, abnormal urinanalysis, hematological 
abnormalities, or neurologic abnormalities.  The VA examiners 
noted that five to 10 percent of the general healthy 
population may have a positive ANA; however, whether those 
patients would go on to develop SLE was unknown.  They 
further reported that patients with autoimmune thyroiditis 
may also have a positive ANA; however, the appellant did not 
have symptoms of hypo/hyperthyroidism and her thyroid-
stimulation hormone was normal.  One of the VA examiners 
provided an addendum and reiterated that there was no 
evidence of any systemic connective tissue disease or SLE.  
According to the examiner, hypermobility may be playing a 
role in the appellant's symptoms.

Additional VAMC outpatient treatment records, from April to 
October 2003, show that in October 2003, the appellant was 
treated for hyperextensibility syndrome and knee and other 
joint pain.  At that time, the appellant stated that she was 
having increasing pain in her knees.  According to the 
appellant, she worked as a waitress and was on her feet all 
of the time.  The VA examining physician reported that the 
appellant had been evaluated by Rheumatology and collagen 
disease was excluded.  However, the physician noted that the 
appellant had been diagnosed with hyperextensibility syndrome 
which may be contributing to her symptomatology.  According 
to the VA physician, service connection was in effect for a 
bilateral foot injury from wearing combat boots for 72 hours 
on a forced march.  The VA physician indicated that it 
appeared that the appellant's joint problems all began with 
her foot injury, and that that seemed reasonable since she 
was compensating for foot problems with her other joints and 
back.  The assessment was back, hip, knee, and foot pain.  
The VA physician stated that none of those problems appeared 
until after the appellant's foot injury.  Thus, the physician 
opined that it was 


reasonable to assume that the foot injury led to additional 
strain on the other joints in the appellant's system as she 
attempted to compensate for the foot problem.  Additionally, 
the VA physician reported that the appellant had some kind of 
hyperextensibility syndrome which was "exacerbated by her 
stint in the military service."

In a private medical statement from J. Castro, D.O., dated in 
April 2005, Dr. Castro stated that the appellant had frequent 
knee, ankle, and foot pain, bilaterally, along with 
occasional low back pain.  According to Dr. Castro, the 
appellant's symptoms first appeared in 1997 after marching in 
the military.  In regard to the appellant's past medical 
history, Dr. Castro noted that the appellant was treated for 
dropped arches and flat feet while she was in the military.  
Upon physical examination, Dr. Castro indicated that the 
appellant demonstrated flat feet in both the weight bearing 
and non-weight bearing positions, which signified the loss of 
the medial longitudinal arch, bilaterally.  According to Dr. 
Castro, the loss of the appellant's arches had resulted in 
notable internal rotation of the tibia and femur.  Dr. Castro 
reported that the appellant also demonstrated lateral and 
superior patellar tracking, bilaterally, which was consistent 
with overpronation and eversion of the foot.  The impression 
was dropped arches, bilaterally, which was directly 
contributed to patellar tracking issues and shin pain.

A second private medical statement from Dr. Castro, dated in 
May 2005, reported that the appellant's flat feet were 
directly the result of military marching.  Dr. Castro further 
opined that the subsequent bilateral knee, hip, and low back 
pain was the result of internal rotation and antiversion of 
the hip caused by overpronation of the feet.

A VA examination was conducted in December 2005.  At that 
time, the examining physician stated that the appellant had 
hyperextensibility syndrome, which meant that her joints were 
more lax than normal, allowed more play in the joint and 
would allow more stress to the joints.  According to the 
examiner, hyperextensibility syndrome was typically caused by 
genetic disorders.  The examiner noted that Rheumatology did 
not feel that the appellant had one of the major disorders, 
but 


given the multiple joint nature, which was certainly due to 
the appellant's genetic makeup, allowed her joints to be more 
flexible than was typical.  The physical examination showed 
that the appellant's knees had no joint abnormalities noted 
on palpation, inspection, range of motion, or 
anterior/posterior stress testing.  The appellant's right hip 
could be raised in a straight leg to approximately 60 
degrees.  When the knee was flexed, it could be flexed to 
approximately 110 degrees.  The appellant's left hip could be 
raised in a straight leg to approximately 80 degrees.  When 
the knee was flexed, it could be flexed to 110 degrees 
without tenderness.  Both legs could be abducted from midline 
to approximately 45 degrees before there was 
stiffness/tenderness.  Both hips could be internally rotated 
more than was typical to approximately 70 degrees without 
pain and externally rotated to 90 degrees without pain.        

Following the physical examination, the examiner stated that 
in regard to an assessment, the appellant had a genetic 
disorder which made her joints more flexible.  According to 
the examiner, the appellant's genetic disorder was likely the 
cause of her fallen arches which occurred while she was in 
the military.  The examiner indicated that both the VA 
physician in May 2002 and Dr. Castro attributed the 
appellant's fallen arches to her time in the service only.  
According to the examiner, he was perplexed that they did not 
consider the appellant's hyperextensibility syndrome as a 
likely etiology as well.  The examiner reported that upon a 
review of the VA consult by Rheumatology in September 2002, 
in their discussion, they concluded that the appellant's 
syndrome was likely due to her hyperextensibility syndrome, 
which he agreed with.  The examiner stated that the pronation 
of the appellant's feet caused increased stress on the knees 
and was likely the cause of the knee pain.  According to the 
examiner, although the knees had no abnormality upon the 
current examination in terms of stability, the 
hyperextensibility syndrome would increase the trauma on 
those knees, increasing the degeneration and increasing the 
likelihood that normal stress would cause those knees to 
degenerate more rapidly than otherwise.  Thus, it was the 
examiner's conclusion that the appellant's knee pain was 
associated with the combination of pronation associated with 
fallen arches and in the context of genetic predisposition.  
A similar conclusion was offered for the appellant's hips as 
well.  According to the 


examiner, the appellant was beginning to have difficulty with 
her hips, which was likely due to the stress associated with 
the flat feet in the context of a hyperextensibility 
syndrome.         

B.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by a 
service-connected disability or (b) aggravated by a service-
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 
488 (1995) (en banc).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service-connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

In the instant case, the appellant maintains that due to her 
service-connected bilateral foot disability, she has 
developed bilateral hip and knee disabilities.  In this 
regard, after reviewing the evidence of record and granting 
the appellant the benefit of the doubt, the Board finds that 
the appellant's bilateral hip disability, diagnosed as 
hyperextensibility syndrome of the hips, and bilateral knee 
disability, diagnosed as hyperextensibility syndrome of the 
knees, are secondary to her service-connected bilateral 
plantar fasciitis and metatarsalgia.  See 38 U.S.C.A. § 
5107(b) (there need 


not be a preponderance of the evidence in the veteran's 
favor, but only an approximate balance of the positive and 
negative evidence).  

In this regard, the Board finds that the evidence does not 
show that the appellant's hyperextensibility syndrome of the 
hips and knees was directly caused by her bilateral foot 
disability because the evidence reflects that the appellant's 
hyperextensibility syndrome is genetic.  However, the 
evidence demonstrates that the appellant's service-connected 
bilateral foot disability has aggravated her 
hyperextensibility syndrome of the hips and knees.  In the 
December 2005 VA examination report, the examiner noted that 
the pronation of the appellant's feet caused increased stress 
on the knees and was likely the cause of the knee pain.  
Thus, it was the examiner's conclusion that the appellant's 
knee pain was associated with the combination of pronation 
associated with fallen arches and in the context of genetic 
predisposition.  A similar conclusion was offered for the 
appellant's hips as well.  In addition, the VAMC outpatient 
treatment records show that in October 2003, the VA physician 
from the VA examination in May 2002, stated that the 
appellant's foot, hip, and knee pain were related to her 
diagnosed hyperextensibility syndrome.  This VA physician 
noted that the appellant's joint problems all began with her 
foot injury and that it was reasonable to assume that that 
foot injury led to additional strain on the other joints in 
the appellant's system as she attempted to compensate for the 
foot problem.  Moreover, in a May 2005 statement, Dr. Castro 
stated that the appellant's bilateral hip and knee pain was 
the result of internal rotation and antiversion of the hip 
caused by overpronation of the feet.  

The Board recognizes that in the May 2002 VA examination 
report, the examiner addressed the question of whether there 
was a link between the appellant's service-connected 
bilateral foot disability and her bilateral hip and knee 
pain, and concluded that there was no evidence showing that 
the appellant's bilateral foot disability had caused 
degeneration of the hips and knees.  However, the Board 
observes that the examiner did not specifically address the 
appellant's diagnosed hyperextensibility syndrome.  Instead, 
the examiner alluded to the aforementioned disorder when he 
noted that it was within the realm of possibility that there 
was a single disorder which would explain the feet, hip, and 
knee findings.      

In light of the above, the Board finds that the evidence 
taken as a whole tends toward the conclusion that the 
appellant's bilateral plantar fasciitis and metatarsalgia 
aggravated her hyperextensibility syndrome of the hips and 
also aggravated her hyperextensibility syndrome of the knees.  
In this case, there is no medical evidence of record which 
specifically refutes the connection between the appellant's 
bilateral foot disability and her hyperextensibility syndrome 
of the hips and knees.  Thus, resolving any doubt in the 
appellant's favor, the Board finds that service connection 
for hyperextensibility syndrome of the hips, as secondary to 
the appellant's service-connected bilateral plantar fasciitis 
and metatarsalgia, is warranted.  See 38 C.F.R. § 3.310.  The 
Board also finds that service connection for 
hyperextensibility syndrome of the knees, as secondary to the 
appellant's service-connected bilateral plantar fasciitis and 
metatarsalgia, is warranted.  Id.    

II.  Increased Rating Claim

With respect to the appellant's claim for an increased rating 
for bilateral plantar fasciitis and metatarsalgia, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Prior to initial adjudication of the appellant's increased 
rating claim, a letter dated in January 2002 satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The appellant's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The appellant was also accorded VA examinations in May 2002 
and December 2005.  38 C.F.R. § 3.159(c)(4).  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed.Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

A.  Factual Background

In May 2000, the appellant underwent a VA examination.  At 
that time, it was noted that the appellant had a history of 
bilateral foot pain, left greater than right primarily 
involving the Achilles tendon, the arches of the feet, and 
the forefeet.  It was reported that the appellant took 
occasional NSAIDs (non-steroidal anti-inflammatory drugs) for 
the joint pain.  Upon physical examination, there was 
tenderness over the Achilles tendons, bilaterally, the 
plantar ligament, bilaterally, and the metatarsal insertion 
on the tarsal bones, bilaterally.  Range of motion was from 
zero to 20 degrees of dorsiflexion and zero to 45 degrees of 
plantar flexion, bilaterally.  There was no significant 
inversion laxity and anterior drawer test was negative at the 
ankles bilaterally.  No sensory deficits were appreciated.  
X-ray examination of the feet revealed a small density in the 
plantar aspect of the left foot between the second and third 
digits but otherwise unremarkable.  The diagnoses were 
chronic Achilles tendinitis, chronic plantar fasciitis, and 
chronic metatarsalgia.        

By an August 2000 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
bilateral plantar fasciitis and metatarsalgia.  At that time, 
the RO assigned a 10 percent disability rating under 
Diagnostic Codes 5278-5279, effective from March 16, 2000, 
for the appellant's service-connected bilateral foot 
disability.    

In November 2001, the appellant requested that her service-
connected bilateral foot disability be reevaluated for a 
higher rating.

A VA examination was conducted in May 2002.  At that time, 
the examining physician noted that according to the 
appellant, her feet hurt all of the time.  The appellant 
stated that standing aggravated her bilateral foot pain.  She 
indicated that she had difficulty working out and that she 
could walk but not run.  The appellant noted that she enjoyed 
playing golf, but that she was unable to golf 18 holes if she 
was required to walk.  According to the appellant, she was 
having a hard time finding employment because she was unable 
to wear dress shoes and needed to wear tennis shoes.  She 
noted that she did not use any supportive device such as a 


crutch or a brace.  The physical examination showed that the 
appellant's feet were normal in appearance.  The skin was 
soft without any lesions or rashes.  The toes appeared well 
perfused and were warm.  Pedal pulses were +2 and 
symmetrical.  There was no deformity of the feet such as 
hammertoe, high arch, claw foot, or other abnormality.  There 
was no malalignment in bony structures.  Her arches appeared 
normal.  The examiner noted that he asked the appellant to 
stand on the tile floor and again found no evidence of flat 
feet.  The appellant was able to stand on her toes without 
any difficulty or pain.  She was able to stand on her heels 
without any difficulty or pain.  Both feet seemed to have 
normal flexibility.  According to the examiner, there was no 
pain noted when he attempted to rotate the foot in or out.  
There was no tenderness in the ankle when he flexed the foot 
on either side.  The appellant could dorsiflex the foot 
approximately 20 degrees and plantarflex both feet 
approximately 45 degrees without any pain or difficulty.  The 
diagnosis was foot pain.       

In April 2005, the appellant testified, via a 
videoconference, before the Board.  At that time, she 
testified that she was currently working as a bartender three 
days a week.  The appellant stated that she had previously 
worked as a waitress four to five days a week, but had to 
quit because the job put too much stress on her feet and her 
feet would swell.  According to the appellant, she wore arch 
supports in her shoes.  The appellant indicated that 
prolonged walking and standing aggravated her feet.  She 
noted that she had constant pain in her feet.      

In December 2005, the appellant underwent a VA examination.  
At that time, she stated that she continued to have pain in 
her feet, more in the left side than the right side.  The 
appellant indicated that she had given up running almost 
totally because of pain in her feet, knees, and increasingly 
hips.  According to the appellant, she currently biked for 
approximately one hour a day which helped.  The appellant 
noted that her bilateral foot pain had improved somewhat with 
inserts.  She reported that she could walk on the flat 
between one-half to one mile before her knees and feet began 
to ache.  According to the appellant, her feet would ache, 
even without activity.  

Upon physical examination, the appellant took off her shoes 
and socks and stood on the linoleum floor.  The examining 
physician stated that the appellant's feet were fine.  
According to the examiner, the appellant's feet were somewhat 
pigeon toed, but that was mild.  There was no inward bowing 
of the Achilles tendon.  There was no pain associated with 
palpation of the Achilles while standing.  There was no gross 
pronation of the feet, and there was no gross swelling.  
There were no abnormal calluses suggesting abnormal wear.  
There was no tenderness of palpation of the plantar surface 
specifically.  The appellant stated that she had some 
generalized tenderness to palpation but that was nonfocal.  
There was no spasm or displacement of the Achilles tendon 
with manipulation.  The examiner stated that according to the 
appellant, she had some improvement in her feet symptoms 
using orthopedic arch supports.  Weight bearing was midline 
of the foot (medial to the great toe).  The examiner noted 
that "interestingly," after manipulating the appellant's 
foot in the current examination, he asked the appellant to 
stand again on the linoleum.  At that point, the appellant's 
arches had decreased in height.  There was notable pronation 
in both feet, and she complained of knee pain with standing.  
Again, however, there was no abnormality in the Achilles 
tendon.  Weight bearing at that point, however, was 
approximately on the line of the great toe.  No diagnosis was 
provided.  

B.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2005), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Pertinent regulations do not require that 
all cases show all findings specified by the Rating Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with the impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21 (2005).   

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a 


claim for an increased evaluation for service-connected 
disability is the present level of disability.  Although VA 
is directed to review the recorded history of a disability in 
order to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As previously stated, the RO has assigned a 10 percent 
disability rating under Diagnostic Codes 5278-5279 for the 
appellant's service-connected bilateral foot disability.  
Under Diagnostic Code 5279, a 10 percent rating is warranted 
for unilateral or bilateral anterior metatarsalgia (Morton's 
disease).  38 C.F.R. § 4.71a, Diagnostic Code 5279 (2005).  
This is the maximum rating available under this diagnostic 
code.    

Diagnostic Code 5278 pertains to acquired claw foot (pes 
cavus).  Under Diagnostic Code 5278, a noncompensable 
evaluation is warranted for slight pes cavus disability.  A 
10 percent evaluation is provided for a unilateral or 
bilateral disability where the great toe is dorsiflexed, with 
some limitation of dorsiflexion at the ankle, with definite 
tenderness under metatarsal heads.  With all toes are tending 
to dorsiflexion, with limitation of dorsiflexion at the ankle 
to a right angle, and with shortened plantar fascia, and 
marked tenderness under metatarsal heads, a 20 percent rating 
is assigned when unilateral and a 30 percent rating is 
assigned when bilateral.  Marked contraction of the plantar 
fascia with dropped forefoot, all toes are hammer toes, with 
very painful callosities, marked varus deformity, is rated 30 
percent when unilateral and 50 percent when bilateral.  38 
C.F.R. § 4.71a, Diagnostic Code 5278 (2005).

In this case, upon a review of the evidence of record, there 
is no evidence showing that the appellant has been diagnosed 
with claw foot or that her service-connected bilateral foot 
disability is manifested by all toes tending to dorsiflexion, 
with limitation of dorsiflexion at the ankle to a right 
angle, and with shortened plantar fascia, and marked 
tenderness under metatarsal heads.  In the appellant's May 
2002 VA examination, the examiner stated that there was no 
deformity of the feet such as claw foot.  In addition, there 
was no tenderness in the ankle when the foot was 


flexed on either side, and the appellant could dorsiflex the 
foot approximately 20 degrees.  Thus, a 30 percent rating 
under Diagnostic Code 5278 for the appellant's service-
connected bilateral foot disorder is not warranted.  However, 
consideration has also been given to other potentially 
applicable diagnostic codes.      

Under Diagnostic Code 5284 (relating to other foot injuries), 
a 10 percent rating contemplates moderate impairment, a 20 
percent contemplates moderately severe impairment, and a 30 
percent rating contemplates severe impairment.  With actual 
loss of the use of the foot, a 40 percent rating is 
applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005).  
The words "moderate," "moderately severe," and "severe" 
are not defined in Diagnostic Code 5284.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decision is "equitable and 
just."  38 C.F.R. § 4.6 (2005).

The evidence in this case reflects that the appellant has 
complaints of chronic pain in her feet.  Due to the chronic 
pain, the appellant has found it necessary to wear orthopedic 
arch supports.  In addition, as previously stated, in the 
December 2005 VA examination, the examiner noted that after 
manipulating the appellant's foot, he asked the appellant to 
stand again on the linoleum and at that point, the 
appellant's arches had decreased in height and there was 
notable pronation in both feet.  Moreover, the appellant 
complained of knee pain with standing.  Therefore, in light 
of the above, the Board finds that the appellant is entitled 
to a 20 percent rating under Diagnostic Code 5284 for her 
service-connected bilateral plantar fasciitis and 
metatarsalgia.  See 38 C.F.R. §§ 4.7, 4.40 (2005).  In 
entering this decision, reasonable doubt was considered and 
resolved in the appellant's favor.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).         

The Board also finds, based on the evidence of record, that 
the symptomatology of the appellant's bilateral foot disorder 
does not warrant more than a 20 percent rating under any of 
the relevant diagnostic codes.  In this case, although the 
appellant has complaints of chronic pain and wears arch 
supports, in the May 2002 VA examination, there was no 
deformity of the feet and the appellant was able to stand on 
her toes and heels, without any difficulty or pain.  In 
addition, the appellant 


could dorsiflex the foot approximately 20 degrees and 
plantarflex both feet approximately 45 degrees, without any 
pain or difficulty.  Moreover, in the appellant's December 
2005 VA examination, although the appellant's arches 
decreased in height after manipulation and there was notable 
pronation in both feet, there was no gross swelling and there 
were no abnormal calluses suggesting abnormal wear.  There 
was also no tenderness of palpation of the plantar surface 
specifically, and there was no abnormality of the Achilles 
tendon.  These findings suggest that the appellant's 
condition has not reached the level of severity which would 
merit a 30 percent rating under Diagnostic Code 5284.  
Moreover, there is no evidence that she has complete loss the 
use of either foot and therefore a 40 percent rating under 
Diagnostic Code 5284 is also unwarranted.          

In this case, as there is no evidence that the appellant 
currently has bilateral weak foot, hallux valgus, hallux 
rigidus, hammer toe, or nonunion or malunion of the tarsal 
and metatarsal bones, a rating based on these disorders is 
not appropriate.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 
5280, 5281, 5282, 5283 (2005).   

Pursuant to Diagnostic Code 5276, a 10 percent rating is 
warranted for moderate bilateral or unilateral pes planus 
manifested by weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of feet.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2005).  A 30 percent rating is warranted for 
severe bilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use and 
characteristic callosities.  Id.  A 50 percent rating is 
warranted for pronounced bilateral pes planus; marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  Id.       

The Board recognizes that in the May 2002 VA examination, the 
appellant's arches appeared normal and the examiner noted 
that he found no evidence of flat feet.  However, in the 
April 2005 private medical statement, Dr. Castro stated that 
the appellant had flat feet in both weight bearing and non-
weight bearing positions, 


which signified the loss of the medial longitudinal arch, 
bilaterally.  In addition, in the December 2005 VA 
examination, the examiner noted that after manipulating the 
appellant's feet, he asked the appellant to stand again on 
the linoleum floor and at that point, the appellant's arches 
had decreased in height.  There was also notable pronation in 
both feet, and the appellant complained of knee pain with 
standing.  Thus, although there is evidence showing that the 
appellant has bilateral flat feet, there is no evidence 
showing that the appellant's bilateral flat feet are severe 
with objective evidence of marked deformity, swelling, or 
characteristic callosities due to pes planus.  The appellant 
has subjective complaints of chronic pain and swelling of her 
feet.  However, in the December 2005 VA examination, although 
the appellant complained of knee pain with standing, there 
was no tenderness of palpation of the plantar surface 
specifically.  There was also no gross swelling, and there 
were no abnormal calluses suggesting abnormal wear.  
Moreover, there was no abnormality in the Achilles tendon and 
there was no pain associated with palpation of the Achilles 
while standing.  Therefore, a 30 percent rating under 
Diagnostic Code 5276 for the appellant's service-connected 
bilateral foot disorder is not warranted.    

In light of the above, the Board concludes that the 
appellant's service-connected bilateral plantar fasciitis and 
metatarsalgia warrants a 20 percent rating, but no more.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1) (2005), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  However, the record does not reflect frequent 
periods of hospitalization because of the service-connected 
disability, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  There is no indication that the appellant's 
service-connected bilateral foot disability is so unusually 
debilitating as to warrant a referral of her case for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Accordingly, the Board concludes that the RO's action in not 
referring the case for extraschedular consideration was 
consistent with the evidentiary record.




ORDER

Entitlement to service connection for hyperextensibility 
syndrome of the hips is granted.  

Entitlement to service connection for hyperextensibility 
syndrome of the knees is granted.

A 20 percent rating for the service-connected bilateral 
plantar fasciitis and metatarsalgia is granted, subject to 
the regulations governing the payment of monetary benefits.   



___________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


